Citation Nr: 1432630	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  11-32 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period prior to November 21, 2008, and higher than 50 percent for the period from November 21, 2008 to November 7, 2012.

2.  Entitlement to an initial rating in excess of 50 percent for PTSD for the period from November 8, 2012, forward.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1972. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, that granted service connection and assigned an initial 30-percent rating, effective in December 2005.  The Veteran perfected an appeal of the initial rating.

In a November 2011 rating decision, an Agency of Original Jurisdiction (AOJ) decision review officer awarded an initial rating of 50 percent, effective November 21, 2008.  The Veteran continued his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a veteran is presumed to be seeking the highest possible rating unless he expressly indicates otherwise).

The Veteran appeared at a Board hearing in November 2012 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.

In addition to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Board has considered the documents in both files while reviewing this appeal.  The August 2012 Supplemental Statement of the Case (SSOC) notes the AOJ considered the records in the Virtual file dated through August 2012.  The records dated subsequent to that date are not related to the Veteran's PTSD.

The issues of entitlement to an initial rating higher than 50 percent for PTSD for the period November 8, 2012 forward, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record shows the Veteran's PTSD manifested with reduced reliability and productivity for the period prior to November 8, 2012.


CONCLUSION OF LAW

The requirements for an initial evaluation of 50 percent for PTSD were met effective the date of service connection, December 9, 2005.  38 U.S.C.A. § 1155, (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Veteran's treatment records are in the claims file.  Neither he nor his representative asserts there are additional records to be obtained.

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issue before the Board, and asked questions of the Veteran that ensured his testimony addressed the relevant rating criteria for his disability.   Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted.  Hence, the Board finds the Bryant notice requirements were complied with.

In sum, there is no evidence of any VA error in notifying or assisting him the Veteran that reasonably affects the fairness of this adjudication.  See  38 C.F.R. § 3.159(c).  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the effective date of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Hence, the Veteran is entitled to a staged rating where indicated by the evidence.

Analysis

Rating Criteria

PTSD that manifests with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events) warrants an evaluation of 30 percent.  38 C.F.R. § 4.130, DC 9411.

A 50-percent evaluation will be assigned for PTSD where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70-percent evaluation applies when a veteran's occupational and social impairment reflects deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.  Id.

A 100-percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Veteran's Symptomatology

The Veteran's VA outpatient records reflect reports of PTSD-related symptoms beginning in 2005.  Prior to that time, his diagnosis of record was major depressive disorder due to a cerebrovascular accident (stroke).  A February 1998 rating decision granted a nonservice-connected pension.  The primary residual of the Veteran's stroke is aphasia.  A November 2005 Vet Center intake form notes a long history of sleep impairment, nightmares, periods of depression, and anger.  The Veteran reported further that his nightmares had become less frequent in recent years; and, for several years after discharge from active service, he used alcohol heavily.  The screener assessed a GAF of 50.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV).  Parenthetically, the Board notes VA has not yet implemented DSM-V.  Hence, DSM-IV is still the governing directive. A GAF of 50 is at the top end of the range 41 to 50, and is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent
shoplifting); or, any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The Veteran believed he was getting better with time.

The July 2006 VA examination report reflects that the examiner conducted a review of the claims file as part of the examination.  The examiner noted there was no prior history or psychiatric hospitalizations, but the Veteran had received outpatient treatment for healthy thinking for 10 weeks in 2005 to help him deal with the death of his parents a few years before.  The examiner noted the Veteran's stroke made it very difficult for him to articulate his symptoms or to remember details of aspects of his active service.

The examiner noted the Veteran's Naval service, which included service on river boats in Vietnam.  He also sustained a knife wound to the abdomen during by a Filipino national while he was stationed in the Philippines.  He also witnessed the gruesome aftermath of a landslide, for which he assisted in the recovery of fatalities.  After service, he attended college but dropped out due to depression and anger.  He reported he was never married, and he has no children.  Pre-stroke materials provided by his family document problems with anger management, depression, and irritability.  He had been in a relationship with a woman for two years at the time of the examination, which was the longest relationship he had experienced.  He and his girlfriend maintain separate apartments.  The examiner noted the Veteran's aphasia made it difficult for him to speak, but he could make himself understood.

Mental status examination revealed the Veteran as alert and oriented to person, place, and time.  His attitude towards the examiner was friendly; his affect full, and his mood was anxious.  He was able to spell a word forward and backwards and sustain concentration, but spelling and math were difficult.  His thought process and content were unremarkable, his judgment and insight intact, and there were no delusions or hallucinations.  No inappropriate behavior was observed.  The Veteran reported five to six hours of sleep a night.  He endorsed bad dreams weekly, but he could not remember what they were about.  He also reported he was slated for an evaluation for sleep apnea.  The Veteran denied suicidal and homicidal ideation, but he reported panic attacks of one to two minutes duration every other day.  He was fully independent in his activities of daily living; his immediate memory was normal, and his recent memory moderately impaired.  He also went fishing.

The Veteran believed that his symptoms interfered with his ability to obtain a job and to have stable relationships.  Ten years after service he got a job as a telephone man and installed phones until he was laid off.  He then worked for other companies for a total of about 25 years.  The examiner diagnosed PTSD and opined the Veteran's alcohol and cocaine abuse were efforts at self-medication.  The examiner also opined the Veteran has manifested chronic low grade depression; and, his irritability played a role in his dropping out of school even though he was doing well.   The examiner assessed a GAF of 50.  The examiner noted that the Veteran was hard pressed to properly and fully describe his symptoms and psychiatric history due to his stroke, which affected his ability to speak.  

In light of the objective findings on clinical examination, and accounting for the Veteran's difficulty in articulating his symptoms, the Board finds the Veteran's symptoms more nearly approximate reduced reliability and productivity and a 50-percent rating due to such symptoms as disturbance of motivation and mood, chronic sleep impairment, panic attacks, and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130, DC 9411.  The Board finds a higher, 70-percent, rating has not been met or approximated.  Indeed, while his ability to form relationships is impaired, the evidence shows the Veteran to be in a long-term relationship with a woman, and he maintained contact with his family.  The Board also notes the Veteran's mood disturbance had not deprived him of his ability to function independently.
There has also been no suicidal or homicidal ideation, obsessional rituals, spatial disorientation, or similar symptoms such as to indicate a higher level of impairment in functioning.  Moreover, occupational impairment here has been attributable to residuals of a stroke and not just due to PTSD.

The Veteran's outpatient records for the period following the July 2006 examination do not indicate evidence of impairment that would approximate a 70-percent rating.  A November 2006 entry notes the Veteran's sleep had improved with the use of a CPAP device.  A July 2007 mental health assessment reflects the Veteran reported his history essentially as noted in the July 2006 examination report.  He reported he no longer had any interest in marriage or a relationship.  After his stroke in 1998, he became active with military service organizations and gradually assumed leadership roles.  Those interests helped his depression and anxiety modestly, and he became acquainted with a widow, which was his first significant relationship since service.

The Veteran reported continued nightmares, feeling down most of the time, sleep disturbance, and feeling alienated from most others.  He denied ever experiencing suicidal ideation, and he reported no recreational or leisure activity.  The Veteran presented with good hygiene.  He was cordial, cooperative, and maintained appropriate eye contact.  The Veteran spoke with much difficulty remembering past events; his mood was moderately depressed, and his affect was anxious and constricted.  His thought process was linear and logical, but his thought content was preoccupied with traumatic memories.  Insight and judgment were preserved.  The examiner assessed Axis V GAF at 40.

A GAF of 40 is at the top end of the range 31 to 40, and is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant); or, major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

The Board notes the assigned GAF is not consistent with the Veteran's impairment due solely to his PTSD.  The examiner noted the Veteran's significant language deficits due to his stroke residuals posed a major disability occupationally, socially, and in the Veteran's ability to advocate for himself.  Further, the mental status examination revealed no suicidal ideation, etc., the Veteran remained independent in his activities of daily living, and he still maintained his relationship with a widow.  Hence, the Board finds the evidence shows the Veteran's PTSD continued to most nearly approximate a 50-percent rating.

The outpatient records in the Virtual claims file note the Veteran participated in group therapy and found it helpful.  An October 2008 entry notes the Veteran reported increased depression due to his financial situation; but the examiner noted financial stress did not account for all of his depressive symptoms.  There was no evidence of suicidal or homicidal ideation.

The December 2008 VA examination report reflects the claims file apparently was not available; but the examiner conducted an extensive review of the Veteran's electronic records as part of the examination.  The Board notes the examiner's noted history of the Veteran's PTSD disability is in fact consistent with the records in the claims file.  Hence, the Board finds the unavailability of the claims file does not impact the adequacy of the examination.

The examiner noted the Veteran completed the PTSD outpatient group therapy in June 2008, and that the Veteran deemed the effect of the group therapy as good, as he realized he was not alone-there are other people like him.  The Veteran reported continued sleep difficulty, even with use of the CPAP.  He also noted bad dreams that left him feeling tired during the day; intrusive memories and flashbacks triggered by the sound of a helicopter, and anger issues.  He avoided activities such as fireworks displays or activities where there are large crowds.  The Veteran reported further that he was no longer active in The American Legion of VFW, except for occasional dinners.  He also reported he did not fish as frequently as he once did.  The Veteran reported hyperarousal, startle response, irritability, anxiety, and depressed mood.  When he and his girlfriend go out to eat, he has to sit facing the door.  He does not like for anyway to unexpectedly approach him from behind.  Whenever he and his girlfriend argue, they retreat to their separate apartments.

Mental status examination revealed the Veteran as casually dressed and cooperative.  His affect was blunted, and his mood depressed and anxious.  He was unable to do serial sevens or spell a word forwards and backwards, but the examiner noted it was due to the stroke residuals.  He was oriented to person, place, and time.  The Veteran's thought process and content were unremarkable.  There were no delusions, hallucinations, or obsessive/ritualistic behavior; and, the Veteran's judgment and insight were intact.  The examiner noted the Veteran's report of his symptoms that are triggered by the sound of a helicopter or fireworks did not meet the full criteria for panic attacks.  He denied suicidal or homicidal ideation; his impulse control was good; and, he maintained the ability to maintain minimum hygiene and attend to his activities of daily living.

The examiner noted the Veteran's stroke residuals made it difficult for him to compare his current symptoms to those he reported at the 2006 examination.  The examiner assessed Axis V GAF 46.

The Board finds the objective findings on clinical examination show the Veteran's PTSD symptoms continued to more nearly approximate reduced reliability and productivity and a 50-percent rating.  38 C.F.R. §§ 4.1, 4.10.  The Board notes the Veteran's decreased level of activity with the veterans organizations to which he belongs, but his overall reported symptomatology, and the impairment as a result, was essentially consistent with the 2006 examination and 2007 mental health assessment.  The Board notes the Veteran's occupational and social impairment were not due to suicidal or homicidal ideation, which he continued to deny; or any of the more serious symptoms noted in the 70-percent criteria, such as near-continuous panic attacks or depression that affect the ability to function independently.  The Veteran remained fully independent in his functioning and activities of daily living.  Further, he still maintained a long-term relationship with his female companion.

Outpatient records of therapy after the December 2008 examination show the Veteran's PTSD impairment continued to be reduced reliability and productivity.  The Veteran reported in January 2009 that he felt more withdrawn, though he still saw his girlfriend.  He continued to deny any suicide ideation.  An April 2009 outpatient entry notes the Veteran reported improvement in mood, concentration, energy, and sleep.  He still experienced nightmares at least weekly, from which he had difficulty returning to sleep.  The Veteran was also noted to be practicing good coping skills.  Depression screen was negative.  In October 2009, the Veteran reported continued depressed mood, approximately six hours of sleep a night, and weekly nightmares.  He continued to deny any suicidal ideation.  The Veteran was alert; moderately anxious; cordial; engaging; and, oriented in all spheres.  His affect was congruent; and, his speech was fluent and goal directed, though somewhat halting as affected by his anxiety.  Thought process was normal, with no evidence of delusions or suicidal or homicidal ideation.  Short- and long-term memory were normal within the context of the interview.  The November 2009 entry note essentially the same status of the Veteran's disability.

An outpatient entry of March 2010 notes a GAF 46, but the Veteran's reported symptoms and his mental status examination are consistent with the prior months.  A September 2011 entry in the Virtual file notes the Veteran reported continued sleep difficulty and depressed mood.  Mental status examination was normal, to include the Veteran's continued denial of suicidal or homicidal ideation, or any psychotic symptoms.  Another Compensation and Pension examination was conducted in August 2012.

The August 2012 examination report reflects the examiner conducted a review of the claims file as part of the examination.  She assessed the severity of the Veteran's symptoms as in the mild range; and, his presentation constituted significant improvement as compared to the December 2008 examination.  The Veteran reported nightmares occurred less than twice a month, and he denied any panic symptoms.  Of course, he continued to avoid fireworks displays, and he was not comfortable in crowds in public places.  He could and did go to restaurants.  The Veteran took naps for being tired most of the time, as his sleep was restless after successful initiation.  He used his CPAP when he slept at his girlfriend's apartment, and slept through the night; but he did not use it at his own place, and his sleep was restless.  The Veteran reported transient sad mood, but he denied crying spells, loss of interest and pleasure, anxiety, or panic symptoms.  He also denied anger management problems, suicidal or homicidal ideation, or auditory or visual hallucinations.

The Veteran reported he still lived alone and sees his female companion four days a week.  They enjoy going fishing.  He also reported he got along well with his neighbors, and his hobby was a miniature train set; and, he would like to start collecting coins.  He maintained telephone contact with his brother in El Paso, TX, on average every three months, and he visited him once a year.  The Veteran volunteered at the Albuquerque VAMC twice a week, where he offered instruction and assistance for computers.  The Veteran reported pain from headaches was part of his life, and he had good and bad days.  A good day was when he was engaged in his volunteer work, and a bad day was when he had a headache.  He said the number of good and bad days were equal.  He remained independent in his activities of daily living.  

The sole PTSD symptom the examiner listed was chronic sleep impairment.  The examiner assessed Axis V GAF 65.  That is midway of the range 61 to 70, and it is indicative of some mild symptoms (e.g., depressed mood and mild insomnia); or,
some difficulty in social, occupational, or school functioning (e.g., occasional
truancy, or theft within the household), but generally functioning pretty well, has
some meaningful interpersonal relationships.

The objective findings on clinical examination clearly show the severity of the Veteran's symptoms to be less severe than during the earlier stages of the rating period.  Nonetheless, the Board notes the examiner noted the stabilization of the Veteran's symptoms was due to the beneficial effect of his prescribed medications and his compliance with them.  Hence, the Board finds no basis for reducing the Veteran's rating from the allowed 50 percent.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  Parenthetically, the Board notes that the ameliorative benefits of the Veteran's medication as noted in his outpatient records was not used to support a lower rating for any part of the rating period.  The Board finds further that a higher, 70-percent, rating was not met or approximated, as the examination report reflects the Veteran retained the ability to maintain meaningful relationships, and his impairment due to PTSD has not prevented him from functioning independently.  Thus, the Board finds the Veteran's PTSD continued to more nearly approximate a 50-percent rating.  38 C.F.R. §§ 4.1, 4.10, 4.130, DC 9411.  As noted earlier, the Board finds the Veteran's PTSD has manifested at the same rate of severity of this part of the initial rating period on appeal.  Thus, the Board finds no factual basis for a staged rating for any other part of the rating period.

In this case, the rating schedule is deemed to adequately contemplate the symptoms associated with the disability in question.  Therefore, there is no basis for referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1); see also 
Thun v. Peake, 22 Vet. App. 111 (2008).

In reaching this decision the Board has considered the doctrine of reasonable doubt and afforded it to the Veteran where applicable.  See 38 C.F.R. §§ 4.3, 4.7.  Otherwise, the preponderance of the evidence is against a rating higher than 50 percent.  See  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an initial rating of 50 percent for PTSD is granted, effective December 9, 2005.

REMAND

The Veteran testified at the hearing that his anxiety had worsened, and he had been thinking about suicide.  Transcript, p. 3.  This is competent evidence of an increase in the severity of the Veteran's symptoms, see 38 C.F.R. § 3.159(a)(2), notwithstanding the fact an examination was conducted three months prior to the hearing.  Hence, another examination is indicated.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, if any, who treated the Veteran for his PTSD since August 2012.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the veteran the opportunity to obtain and submit those records for VA review.

2.  After the above is complete, the AOJ will arrange an examination by an appropriate examiner to determine the current severity of the Veteran's PTSD.  (To the extent that symptoms such as memory impairment and other cognitive deficits can be attributed solely to the Veteran's stroke residuals, this should be noted.)  The claims folder must be made available to the examiner for review as part of the examination.  The examiner is also asked to opine on whether there is at least a 50-percent probability the Veteran's PTSD renders him unable to obtain and maintain substantially gainful employment, without regard to other nonservice-connected health issues.

3.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4.  After all of the above is complete, the AOJ will then adjudicate the Veteran's claim for the rating period remanded, to include an assessment of individual unemployability.  If the AOJ does not award a rating higher than 50 percent, refer the claims file to the Director, Compensation and Pension Service (Director) for consideration of a TDIU on an extraschedular basis.  Even if the AOJ awards a higher rating for the rating period November 8, 2012, forward, refer the claims file to the Director for consideration of a TDIU on an extraschedular basis for the period prior to November 8, 2012.

5.  If the decision remains in any way adverse to the Veteran after the above, he and his representative should be provided with an SSOC.  An appropriate period of time should be allowed for response. 

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


